Citation Nr: 1525672	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran had active service from November 2001 to November 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds additional development is required before the Veteran's claim is decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent a VA QTC examination to assess his claimed sleep apnea disability in April 2011.  At that time, the examiner stated he could not render a diagnosis of sleep apnea, because there was "no pathology to render a diagnosis."  However, the examiner provided no further discussion to support this conclusion.  A review of the Veteran's STRs shows no evidence of sleep impairment or other respiratory defect on the service entrance examination in September 2001.  However, the Veteran was noted to have a deviated septum in the course of his separation examination in February  2006.  He has asserted that he fractured his nose in service, in an October 2010 statement, which is consistent with his acquired septum deviation shown in service.  In October 2010, the Veteran also stated he experienced snoring and periods of non-breathing throughout the night, as witnessed by his spouse.  Further, the Veteran stated that he was informed by his orthopedic surgeon that he had stopped breathing 8 times during his May 2010 surgery, and was advised that he should seek a workup for sleep apnea.  Curiously, the April 2011 examiner found "no pathology" to render a diagnosis.  The Board notes that the term "pathology" is generally defined as, "the structural and functional manifestations of disease."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1396 (32st Ed. 2012).  The Board also observes that "sleep apnea" is defined as "transient periods of cessation of breathing during sleep." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1396 (32st Ed. 2012) at 117.  The Board finds the examiner's conclusory determination of "no pathology" perplexing, as the Veteran had provided clear evidence of symptoms indicative of the disorder.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Since his April 2011 examination, the Veteran underwent a private assessment at the Northeast Georgia Medical Center, to include a polysomnogram in January 2012.  This test indicated the Veteran experienced several episodes of apnea and hypopnea throughout the night.  In sum, the Veteran was indeed diagnosed with moderate obstructive sleep apnea.  Apparently the RO ignored this evidence when it issued an August 2013 statement of the case, because the prior denial was confirmed as the RO again found no pathology to render a diagnosis.  Based on the foregoing clear inadequacies, the Board finds a new examination and medical opinion are warranted. 

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination, by a physician with sufficient expertise to determine the etiology of the Veteran's obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea originated during his period of active service or is otherwise etiologically related to his active service, to include as a result of his acquired deviated septum. 

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinion.  

If the examiner is unable to provide the required opinion, he or she should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



